Citation Nr: 0023603	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a nasal fracture, currently rated noncompensably 
disabling.  

2.  Entitlement to a higher initial evaluation for a scar, 
left upper lip, currently rated noncompensably disabling.  

3.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (1999).  


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
February 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which granted the veteran service 
connection for a left upper lip scar and residuals of a nasal 
fracture and rated each of these disorders as noncompensably 
disabling.  This rating decision also denied the veteran 
entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities.  


FINDINGS OF FACT

1.  The veteran has a slight deviation of the nose to the 
left with no greater than a 30 percent obstruction of the 
left naris; the right naris is at most 10 percent obstructed.  

2. The veteran's 3-centimeter left upper lip scar is faint, 
and not more than slightly disfiguring; the scar is not 
productive of any functional limitation or demonstrated to be 
painful and tender or malnourished.  

3. The veteran's service-connected disabilities have not been 
shown to result in interference with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31 and Part 4, 
Diagnostic Code 6502 (1999).  

2.  The criteria for a compensable evaluation for a left 
upper lip scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1999).  

3.  The criteria for a compensable evaluation for multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran presented to a 
service department treatment facility in January 1994 with 
complaints of pain to his nose and left cheek bone after 
falling on ice and striking his face.  Physical examination 
noted a small abrasion above the left upper lip.  The veteran 
was transferred to a VA facility for further evaluation where 
X-rays were interpreted to reveal a nondisplaced fracture of 
the tip of the nose.  

On his initial post service VA examination in October 1998 
the veteran reported an injury to his nose and lip about 
three weeks prior to his service discharge.  He said that his 
lip injury did not require stitches but did leave a scar.  He 
added that he had no surgery on his nose but has had 
increased sinus problems and difficulty breathing from the 
left nostril.  On physical examination, he was found to have 
a faint scar on the upper left lip, approximately three 
centimeters.  It was noted that he had a mustache and that 
the scar itself faded into the skin and mustache fairly well.  
The scar (identified as "skin" on the examination report) 
was superficial and did not penetrate into the oral mucosa.  
There was no keloid formation.  The veteran's nose was 
nontender with a deviation to the left.  The right naris had 
a 9/10 airflow, whereas the left naris airflow was about 
7/10.  The sinus was tender over the left maxillary.  An X-
ray of the nares was interpreted to reveal a faint transverse 
lucency suggesting possible fracture of indeterminate age and 
normal sinus.  Status post fracture of the nose with 
diminished air flow to the left naris; and scar, upper lip, 
nontender and well-healed, were the diagnoses.  

Service connection was established for residuals of a nasal 
fracture and a scar of the left upper lip, each rated 
noncompensably disabling, under Diagnostic Codes 6502 and 
7800, respectively, by a November 1998 RO rating action.  The 
determination also denied the veteran a compensation 
evaluation for his multiple noncompensable service-connected 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324 
(1999).  

Private outpatient treatment records received in March 1999 
and dated in November 1998 and December 1998 show that the 
veteran presented with complaints of nasal obstruction and 
problems with sleep apnea.  In November 1998 the veteran's 
nose was noted to reveal a septum deviated to the left 
anteriorly and to the right posteriorly with moderate edema 
of the inferior turbinates.  On both occasions, normal 
obstruction and obstructive sleep apnea syndrome (OSAS) were 
diagnosed.  

On his most recent VA examination in May 1999, the examiner 
noted that he reviewed the veteran's claims file.  He further 
noted that the veteran complained of some increase in sinus 
drainage and difficulty breathing from the left nostril.  The 
veteran's wife reported that the veteran snores.  The veteran 
further related problems staying asleep because of partial 
nasal obstruction.  The veteran stated that there had been no 
change in his condition since last seen for VA examination in 
October 1998.  He also said that he had not been treated by 
any physician in this time period or provided any 
antibiotics.  The veteran reported working as an electrician 
for three years and that he had not missed any time from 
work.  On examination the veteran was noted to have a slight 
deviation of the nose to the left, causing 10 percent 
obstruction of the left naris.  There was some tenderness at 
the base of the nose.  The right naris was completely open.  
There was only slight interference of breathing in the left 
nares.  There was no evidence of chronic sinusitis.  X-ray of 
the sinuses was normal.  X-rays of the nasal bones showed a 
faint transverse lucency suggesting possible fracture of 
indeterminate age.  Status post fracture of the nose with 
10 percent obstruction noted in the left nares with very 
slight amount of breathing obstruction noted and deviation of 
the nasal septum towards the left were the pertinent 
diagnoses.  

Analysis

The veteran contends that his service-connected disabilities 
are more disabling than currently evaluated and asserts 
specifically that his service-connected nasal condition 
causes interference with breathing and disruption of sleep.  
He argues that his left lip scar is manifested by marked 
discoloration and deformity of the lip.  Initially, the Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has submitted 
claims that are plausible, i.e. capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); See also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge all regulations which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

A.  Residuals of a Nasal Fracture

The veteran is currently assigned a noncompensable rating for 
his nasal fracture under Diagnostic Code 6502, deviation of 
nasal septum.  Under the applicable criteria traumatic 
deviated septum with 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side 
warrants a 10 percent evaluation.  Diagnostic Code 6502.  

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board concludes that the veteran's current noncompensable 
evaluation fully contemplates the level of disability due to 
service-connected nasal fracture residuals.  The Board notes 
the veteran's complaints of difficulty breathing; however, 
the record contains no evidence of 50 percent obstruction of 
the nasal passage on both sides or of complete obstruction on 
one side.  In fact, VA examination in October 1998 disclosed 
only a 10 percent obstruction in the right naris and a 
30 percent obstruction in the left naris.  Subsequent VA 
examination in May 1999 showed no obstruction in the right 
naris and only 10 percent in the left naris.  As such, it is 
clearly shown that the veteran's symptoms in view of the 
rating criteria above do not warrant a 10 percent evaluation 
under Diagnostic Code 6502.  

B.  Left Upper Lip Scar

The veteran's left upper lip scar is currently evaluated at 
the noncompensable rating under Diagnostic Code 7800 of the 
rating schedule.  Under Diagnostic Code 7800, a 
noncompensable evaluation is warranted for slight scars of 
the head, face or neck while a 10 percent evaluation is 
warranted for moderate, disfiguring scars in these anatomical 
areas.  See Diagnostic Code 7800.  

The veteran's left upper lip scar, found to be three 
centimeters long on VA examination in October 1998, was only 
faintly visible.  While the veteran has indicated as late as 
January 2000 that he would provide photographs of his facial 
scar to support his current claim, no such photographs have 
been received and the objective evidence on file fails to 
support the veteran's description of his scar as moderately 
disfiguring.  As such, the criteria for a 10 percent 
evaluation under Diagnostic Code 7800 have not been met.  The 
Board would also point out that there is no evidence of any 
limitation of function of any body part as a result of the 
veteran's scar, as would warrant consideration of a higher 
evaluation under Diagnostic Code 7805.  Further, the evidence 
does not show that the scar is poorly nourished with repeated 
ulcerations or painful and tender.  See Diagnostic 
Codes 7803, 7804.  Accordingly, the Board concludes that 
there is no basis for a compensable evaluation for the 
veteran's service-connected scar under all applicable 
diagnostic criteria and the preponderance of the evidence 
therefore is against his claim for this benefit.  

C.  Entitlement to a Compensable Evaluation for Multiple
Noncompensable Service-Connected Disabilities.  

Whenever a veteran is suffering from two or more separate 
service-connected disabilities that are of such character as 
to clearly interfere with normal employability, but are not 
found to be of compensable degree under the VA Schedule for 
Rating Disabilities, the rating agency is authorized to apply 
a 10 percent evaluation, but not in combination with any 
other rating.  38 C.F.R. § 3.24.  In the present case, 
service connection is in effect with noncompensable 
evaluations assigned for residuals of a nasal fracture and a 
left upper lip scar.  

In this case, the veteran has submitted no evidence 
whatsoever showing that his service-connected disabilities 
interfere with his employability.  The veteran's nasal 
fracture residuals are found on VA examination to cause only 
very slight interference with his breathing and, as noted 
above, his scar on the left upper lip produces no functional 
impairment.  Moreover, VA examination in May 1999 disclose 
that the veteran has been working for three years with no 
missed time from work.  The veteran has thus submitted no 
evidence or assertion to suggest interference with his 
employment as a result of his service-connected disability.  

In the absence of such evidence, the Board concludes that the 
criteria for entitlement to a compensable evaluation for 
multiple noncompensable or service-connected disabilities 
under 38 C.F.R. § 3.324 have not been met and the claim for 
that benefit must also be denied.  

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  
Rather, the preponderance of the evidence is against each 
claim.  The Board has also considered whether the veteran is 
entitled to a staged rating for his service-connected 
disabilities as described by the Court in Fenderson v. West, 
12 Vet. App. 119 (1994).  The veteran's service-connected 
nose and scar disabilities appear to have been relatively 
stable since the date of claim and a staged rating is not 
indicated.  


ORDER

A higher initial evaluation for residuals of a nasal fracture 
is denied.  

A higher initial evaluation for a scar of the left upper lip 
is denied.  

Entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324 is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

